Citation Nr: 1807896	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  14-31 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Social Worker 


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to May 1974 and from June 1979 to December 1979.

This mater comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In May 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's PTSD is rated as 30 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, effective January 22, 2014.  The Veteran contends his symptoms warrant a higher rating.  

The Veteran attended a videoconference hearing in May 2015 where he testified that he usually stayed at home during the day and went to the grocery store at night in order to avoid people.  Although he presented with decent hygiene, the Veteran testified that he didn't usually prioritize brushing his teeth or showering.  He reported weekly nightmares and that he experienced a panic attack in the last six weeks.  The Veteran testified that he used alcohol as a coping mechanism.  The Veteran also testified that he regularly met people online in order to engage in activity.  The Veteran testified that he had regular appointments at the VA medical center and that he drove himself to those appointments.

The Veteran's representative read a letter from the Veteran's psychologist during the videoconference hearing which stated that the Veteran suffered from total occupational and social impairment.

During the videoconference hearing, the Veteran's social worker also provided testimony.  She testified that the Veteran was a very capable individual but that his PTSD was incredibly debilitating.  

The Veteran and his representative requested a new VA examination to assess the current severity of his PTSD.  

The Veteran, his social worker, and his psychologist provided testimony that the Veteran's symptoms increased in severity.  Therefore a new examination is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA treatment records.

2. Schedule the Veteran for a VA psychiatric examination to determine the current level of severity of his PTSD.

3. After completing the requested action, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




